NORSETH, District Judge.
Upon re-examination of the law and the facts established in this case, and on arguments advanced on the rehearing of the matter, this court concludes that the dissenting opinion rendered in the former opinion reflects the proper conclusion to be arrived at in this case. It further appearing that no good purpose can be served in repeating here the reasons and arguments advanced — either in the main or dissenting opinions — it is therefore the decision of this court that the trial court’s judgment should be, and the same is, hereby reversed for the reasons urged in the dissenting opinion.
In view of the nature of this case, and exercising of the discretion which this court has, no costs are awarded.
HENRIOD, C. J. and McDONOUGH, J., concur.